Citation Nr: 1638832	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-16 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to PTSD.


ATTORNEY FOR THE BOARD

R.M.K., Counsel








INTRODUCTION

The Veteran served on active duty from January 1984 to January 1988.

The case is before the Board of Veteran's Appeals (Board) on appeal from a January 2012 rating decision by the Lincoln, Nebraska, Department of Veterans Affairs (VA) Regional Office (RO).

When this case was previously before the Board in January 2016, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for diabetes and hypertension.  The Board notes that in January and March 2013 statements, the Veteran stated that he was treated in service in 1987 for hypertension and other PTSD-related conditions.  More recently, the Veteran has advanced contentions that his diabetes and hypertension are secondary to his service-connected PTSD, including that the medication taken for PTSD has resulted in eating disorders that have aggravated his diabetes and hypertension.

In response to the Board's January 2016 remand, an addendum VA opinion was received in January 2016 in which the examiner opined that it was less likely than not that diabetes mellitus was causally related to service or the service-connected PTSD.  The examiner stated that there was no mention of a diagnosis of diabetes in the service treatment records and a separation examination done in October 1987 reported no sugar or albumin in the urine.  The examiner stated that the connection between PTSD and diabetes had not been established and generally accepted in the medical community.  

The examiner also opined that it was less likely than not that hypertension was causally related to service or to the service-connected PTSD.  The examiner noted that the separation examination in October 1987 documented that the Veteran did not have hypertension at the time of separation.  The examiner stated that the connection between hypertension and PTSD, based on review of the medical evidence and not simply on picking one study result over another, had not been established and generally accepted in the medical community.  

Lastly, the VA examiner opined that it was less likely than not that the prescribed mental health medications were causally related to problems with diet or eating disorders; review of the 2016 edition of the Physicians' Desk Reference (PDR) failed to document diet and eating disorders as an adverse reaction or side effect of the Veteran's mental health medications which included Ativan, Buspirone, Trazadone, Paxil, and Carbamazepine.

The Board finds that additional clarification is required from the January 2016 VA examiner as to his opinion regarding direct service connection as he appeared to base this opinion on absence of treatment.  Therefore, the rationale is inadequate because it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  (The Board notes that review of the electronic records show that VA examinations conducted in April and September 2012, September 2015, and January 2016 properly addressed the theory of secondary service connection; further clarification as to secondary service connection is not required.)





If certain chronic diseases become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disability during service.  Two of the listed diseases are cardiovascular-renal disease, to include hypertension, and diabetes.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Here, the Board finds that an opinion is needed to determine when the hypertension and diabetes actually began.

Accordingly, the case is REMANDED for the following action:

1.  Access to the electronic claims file should be provided to the VA examiner who conducted the January 2016 VA examination.  The examiner should be requested to review the claims file and provide an addendum in which he responds to the following questions:  

(a) Is it at least as likely as not (50 percent or greater probability) that diabetes mellitus is causally related to service?

(b) If not, is it at least as likely as not that diabetes began within one year of separation and manifested itself to 10 percent (under 38 C.F.R. § 4.119, Diagnostic Code 7913, manageable by restricted diet only)?

(c) Is it at least as likely as not (50 percent or greater probability) that hypertension is causally related to service?


(d) If not, is it at least as likely as not that hypertension began within one year of separation and manifested itself to 10 percent (under 38 C.F.R. § 4.104 , Diagnostic Code 7007, a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required)?

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report. In formulating any opinion, the examiner should specifically comment on the Veteran's January and March 2013 statements that he was treated in service in 1987 for hypertension and other PTSD-related conditions.  

If the January 2016 examiner is unavailable, the claims file should be reviewed by another examiner with appropriate expertise who should be requested to provide the required opinions with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

2.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

